Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 1 of 25 PageID #: 2180




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
VILLAGE GREEN AT SAYVILLE, LLC,
                                    Plaintiff,                         MEMORANDUM AND ORDER
 - against -                                                           2:17-CV-7391 (DRH) (ARL)
THE TOWN OF ISLIP, THE TOWN BOARD OF
THE TOWN OF ISLIP, THE PLANNING
BOARD OF THE TOWN OF ISLIP, ANGIE M.
CARPENTER, individually and in her official
capacity as Member of the Town Board of the
Town of Islip, STEVEN J. FLOTTERON,
individually and in his official capacity as
Member of the Town Board of the Town of Islip,
TRISH BERGIN WEICHBRODT, individually
and in her official capacity as Member of the
Town Board of the Town of Islip, JOHN C.
COCHRANE, JR., individually and in his official
capacity as Member of the Town Board of the
Town of Islip, MARY KATE MULLEN,
individually and in her official capacity as
Member of the Town Board of the Town of Islip,
EDWARD FRIEDLAND, individually and in his
official capacity as Member of the Planning
Board of the Town of Islip, KEVIN BROWN,
individually and in his official capacity as
Member of the Planning Board of the Town of
Islip, ANTHONY MUSUMECI, individually and
in his official capacity as Member of the Planning
Board of the Town of Islip, JOSEPH
DEVINCENT, individually and in his official
capacity as Member of the Planning Board of the
Town of Islip, DONALD FIORE, individually and
in his official capacity as Member of the Planning
Board of the Town of Islip, DANIEL DELUCA,
individually and in his official capacity as
Member of the Planning Board of the Town of
Islip, and MICHAEL KENNEDY, individually
and in his official capacity as Member of the
Planning Board of the Town of Islip,
                                     Defendants.
-------------------------------------------------------------------X



                                                    Page 1 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 2 of 25 PageID #: 2181




  APPEARANCES

  LAW OFFICES OF MARK A. CUTHBERTSON
  Attorneys for Plaintiff
  434 New York Avenue
  Huntington, NY 11743
  By: Mark A. Cutherbertson, Esq.
        Matthew DeLuca, Esq.

  SINNREICH KOSAKOFF & MESSINA LLP
  Attorneys for Defendants
  267 Carleton Avenue, Suite 301
  Central Islip, NY 11722
  By: Vincent J. Messina, Jr., Esq.
        Lisa A. Perillo, Esq.
        Timothy F. Hill, Esq.

  ISLIP TOWN ATTORNEY’S OFFICE
  Attorney for Defendant
  655 Main Street
  Islip, NY 11751
  By: John Ryan DiCioccio, Esq.

  HURLEY, Senior District Judge:

                                    INTRODUCTION

        In an Order dated September 27, 2019, (the “Order” [ECF 34] 1), the Court

  granted the captioned Defendants’ motion to dismiss Plaintiff Village Green at

  Sayville, LLC’s (“Plaintiff”) first, fourth, sixth, and seventh causes of action for lack

  of subject-matter jurisdiction.    The Court denied the Defendants’ motion as to

  Plaintiff’s second, third, and fifth causes of action, which respectively concern alleged

  violations of 42 U.S.C. §§ 1981, 1982 and New York State Human Rights Law

  (“NYSHRL”), N.Y. Exec. L. § 296. As to these three counts, Defendants were directed




  1     The Order can be found at 2019 WL 4737054 (E.D.N.Y. 2019).


                                        Page 2 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 3 of 25 PageID #: 2182




  to renew their motion pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(1),

  limited to the question of whether a final decision is required to establish standing

  and ripeness for § 1981, § 1982 and NYSHRL claims.

         Defendants’ renewed motion to dismiss Counts Two, Three, and Five is

  presently before the Court, (Def. Renewed Mem. [ECF 44]), along with Plaintiff’s

  cross-motion made pursuant to Federal Rule of Civil Procedure 54(b) to reargue the

  Order’s dismissal of the first, fourth, sixth, and seventh causes of action, (Pl. Recons.

  [ECF 45]). The Court concludes that § 1981, § 1982, and NYSHRL claims require a

  final decision before a plaintiff has standing; because Plaintiff has no final decision,

  Defendants’ renewed motion is GRANTED, resulting in the dismissal of Counts Two,

  Three, and Five. Though Plaintiff failed to raise the futility exception in the briefing

  on the initial motion to dismiss, Plaintiff’s cross-motion to reargue the Order is

  GRANTED on this issue. Upon reargument, however, Defendants’ motion to dismiss

  is GRANTED as to all counts, as Plaintiff has failed to demonstrate futility.

  Plaintiff’s cross-motion to reargue the Order is DENIED with respect to Fair Housing

  Act standing because Plaintiff is incorrect in contending that it does not require a

  final decision.

                                     BACKGROUND

         The Court assumes familiarity with its full recitation of relevant facts as set

  forth in its earlier Order. (See Order at 3–7).

         In short, Plaintiff alleges Defendants’ racially discriminatory animus

  motivated them to stifle Plaintiff’s efforts to modify certain covenant and restrictions




                                        Page 3 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 4 of 25 PageID #: 2183




  (“C&Rs”), which Plaintiff and Defendants had previously agreed upon as a condition

  to rezoning property, but with which Plaintiff could not comply as a result of

  Defendants’ subsequent conduct. (Am. Comp. ¶¶ 2, 4, 6). Plaintiff’s endeavors have

  stalled following “contentious public hearings” evidencing hostility towards

  minorities and the Town Board’s “non-vote,” in which Board members failed to second

  a motion to approve Plaintiff’s application. (Id. ¶¶ 6–7, 53, 63). Plaintiff tried to

  confirm, with the Town Attorney, that “no further proceedings before the Town

  Board, Planning Board or any other Town Agency will be held” and that Defendants

  consider the failed motion to approve a “denial.” (Id. ¶¶ 67–68; Ex. B to Am. Compl.).

  The Town Attorney never responded to Plaintiff’s inquiries. (Id. ¶¶ 67–68).

         Plaintiff brought actions in New York State court and federal court. In state

  court, Plaintiff filed an Article 78 petition asking that court to “direct [Defendants] to

  Approve the Village Green Application, without any Covenants, Conditions, or

  Modifications.” (Am. Verified Pet. ¶ 251, Village Green at Sayville, LLC v. Town of

  Islip et al., No. 16-11060 (N.Y. Sup. Ct. July 25, 2017) (capitalization in original); e.g.,

  id. ¶ 255 (“Defendants are obligated to process the site plan application. Such is

  administrative. This is ministerial and non-discretionary.”); ¶ 257 (“Village Green is

  entitled to entry of a Preliminary Injunction and Temporary Restraining Order

  against [Defendants] directing them to process a Village Green site plan

  application.”)). The Article 78 proceeding remains pending.

         In federal court, Plaintiff alleges seven causes of action for violations of the:

  (1) Fair Housing Act, 42 U.S.C. § 3601 et seq. (“FHA”); (2) Civil Rights Act of 1866,




                                         Page 4 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 5 of 25 PageID #: 2184




  42 U.S.C. § 1981; (3) Civil Rights Act of 1866, 42 U.S.C. § 1982; (4) Civil Rights Act

  of 1871, 42 U.S.C. § 1983, and the Equal Protection Clause of the Fourteenth

  Amendment; (5) NYSHRL § 296(6); (6) substantive due process under the Fourteenth

  Amendment; and (7) the takings clause of the Fifth Amendment, as applicable to the

  states by the Fourteenth Amendment. (Am. Compl. ¶¶ 87–133).

        On September 27, 2019, this Court dismissed the first, fourth, sixth, and

  seventh claims for lack of subject-matter jurisdiction. Under the first prong of the

  Williamson County Regional Planning Commission v. Hamilton Bank (“Williamson”)

  analysis, these claims ripen for federal judicial consideration only after the municipal

  entity “reache[s] a final decision” on Plaintiff’s application. (Order at 10–11 (quoting

  Williamson, 473 U.S. 172, 186 (1985)). Plaintiff proffered the Town Board’s non-vote

  and the Town Attorney’s silence as evidencing a final decision. (Id. at 12–15). The

  Court disagreed. (Id. (“Plaintiff has a non-vote and an alleged statement by the Town

  attorney absent any citation to relevant binding precedent suggesting that this

  utterance, such as it may be, constitutes a final decision, or is otherwise binding on

  the Town Board.”)).

        Further, Defendants’ “sweeping pronouncements that a final decision is

  required” for the § 1981, § 1982, and NYSHRL claims went “without cit[ation] to any

  authority in support.” (Id. at 17–19). The Court thus ordered the parties to address

  whether Williamson’s final-decision requirement applies to those three claims. (Id.).

        Defendants renewed their motion to dismiss as to the remaining claims on

  November 1, 2019.     (See Def. Renewed Mem.).        On January 31, 2020, Plaintiff




                                       Page 5 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 6 of 25 PageID #: 2185




  cross-moved to reargue the Court’s Order on the four already-dismissed claims. See

  Pl. Recons.

                                       DISCUSSION

        The Court begins with Defendants’ renewed motion to dismiss Counts Two,

  Three, and Five, and then turns to Plaintiff’s cross-motion to reargue the dismissal

  of Counts One, Four, Six, and Seven.

  I.    Renewed Motion to Dismiss Pursuant to Rule 12(b)(1) for Lack of
        Subject Matter Jurisdiction

        A.      Legal Standards

        A district court may properly dismiss a case pursuant to Rule 12(b)(1) for lack

  of subject-matter jurisdiction when it lacks the “statutory or constitutional power to

  adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Plaintiffs

  asserting a district court’s subject-matter jurisdiction bear the burden to prove its

  existence by a preponderance of the evidence. MacPherson v. State St. Bank & Trust

  Co., 452 F. Supp. 2d 133, 136 (E.D.N.Y. 2006), aff’d, 273 F. App’x 61 (2d Cir. 2008);

  accord Tomaino v. United States, 2010 WL 1005896, at *1 (E.D.N.Y. Mar. 16, 2010).

  A court may consider materials beyond the pleadings to resolve questions about its

  subject-matter jurisdiction. Cunningham v. Bank of New York Mellon, N.A., 2015

  WL 4101839, at *1 (E.D.N.Y. July 8, 2015) (citing Morrison v. Nat’l Austl. Bank, Ltd.,

  547 F.3d 167, 170 (2d Cir. 2008)).

        The standing doctrine concerns a federal court’s jurisdictional power to hear a

  plaintiff’s suit. Carver v. City of New York, 621 F.3d 221, 225 (2d Cir.2010) (quoting

  Warth v. Seldin, 422 U.S. 490, 498 (1975)). Plaintiffs must have standing for each of



                                       Page 6 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 7 of 25 PageID #: 2186




  their claims and forms of relief sought. Id. (quoting Baur v. Veneman, 352 F.3d 625,

  642 n.15 (2d Cir.2003)). For standing, Article III of the U.S. Constitution demands

  (1) the plaintiff must have “suffered an injury-in-fact, (2) that is fairly traceable to

  the challenged conduct of the defendant, and (3) that is likely to be redressed by a

  favorable judicial decision.” John v. Whole Foods Mkt. Grp., Inc., 858 F.3d 732, 736

  (2d Cir. 2017) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). An

  “injury-in-fact” is a “concrete and particularized and actual or imminent, not

  conjectural or hypothetical” invasion of a legally protected interest.       Id. at 736

  (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547–48 (2016)). At the pleadings

  stage, general factual allegations of injury resulting from the defendant’s conduct

  may suffice to show standing. Id. at 736 (quoting Lujan, 504 U.S. at 561).

        The ripeness doctrine concerns the “Article III limitations on judicial power

  and prudential reasons to refuse exercising jurisdiction,” Nat’l Park Hosp. Ass’n v.

  Dep’t of Interior, 538 U.S. 803, 808 (2003), and can be viewed as a “specific application

  of the actual[, concrete, particularized, or imminent] injury aspect of Article III

  standing,” Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 688 (2d Cir. 2013).

  Unless ripe, a plaintiff’s case impermissibly entangles a federal court in abstract

  disagreements on premature matters involving speculative injuries that may never

  occur. Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 90

  (2d Cir. 2002).




                                        Page 7 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 8 of 25 PageID #: 2187




        B.     The Parties’ Arguments

        Defendants answer the Court’s question in the affirmative: a final decision is

  a prerequisite to the Court entertaining Plaintiff’s § 1981, § 1982, and NYSHRL

  claims.    Defendants construe broadly the term “land-use”—from the binding

  precedent espousing the finality requirement—as referring to any “land-use dispute

  generally” and not referring specifically to, e.g., takings, due process, and equal

  protection claims. Def. Renewed Mem. at 13–17. They cite Sunrise Detox V, LLC v.

  City of White Plains, 769 F.3d 118 (2d Cir. 2014) and Town & Country Adult Living,

  Inc. v. Vill./Town of Mt. Kisco, 2019 WL 1368560 (S.D.N.Y. Mar. 26, 2019) for the

  application of the Williamson final-decision requirement to discrimination claims in

  the land-use context. Def. Renewed Mem. at 13–17. And even if the § 1981, § 1982,

  and NYSHRL claims are not “land-use” claims, Defendants continue, ordinary

  constitutional standing and ripeness principles dictate that no concrete injury

  occurred in the absence of a final decision. Id. at 17–20.

        Plaintiff concedes that “all seven . . . causes of action are governed by the

  finality requirement in Williamson, which requires the municipality [to have]

  reached a final decision.” Pl. Recons. at 9; see id. at 10–11 (“[T]he Williamson finality

  requirement similarly applies to Plaintiff’s Second and Third Causes of Action. . . .

  Plaintiff’s Fifth Cause of Action, for violations of the NYSHRL, is also subject to the

  finality requirement.”).

        Because the issue goes to subject-matter jurisdiction, the Court proceeds with

  its analysis notwithstanding the parties’ agreement that a final decision is required.




                                        Page 8 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 9 of 25 PageID #: 2188




  See Platinum-Montaur Life Scis., LLC v. Navidea Biopharm., Inc., 943 F.3d 613, 617

  (2d Cir. 2019) (“[S]ubject-matter jurisdiction cannot be . . . conferred by consent of the

  parties.”).

         C.     Plaintiff Lacks Standing for its Second, Third, and Fifth
                Causes of Action

                1.        Williamson’s Final-Decision Requirement

         The Second Circuit has extended Williamson’s finality requirement to

  discrimination-based land-use claims like Plaintiff brings here, including to § 1981,

  § 1982, and NYSHRL claims. See Sunrise Detox, 769 F.3d 118 (2d Cir. 2014).

         In Sunrise Detox, the plaintiff applied for a special zoning permit to designate

  its proposed drug and alcohol rehabilitation facility a “community residence.” Id. at

  119–20. Though the planning board recommended approval, public opposition led

  the   plaintiff    to   revise   its   application,   requesting   instead   a   “reasonable

  accommodation” to treat the facility as a community residence. Id. at 120. The

  defendants denied the new application and advised the plaintiff either to seek a

  variance or to appeal the decision, as “the city could take no further action.” Id. at

  119, 121. The plaintiff chose neither option and filed a lawsuit alleging inter alia

  intentional discrimination in violation of the Americans with Disabilities Act, 42

  U.S.C. § 12101 et seq. Id.

         The Second Circuit affirmed dismissal on ripeness—or, more specifically,

  un-ripeness—grounds. Sunrise Detox, 769 F.3d at 124–25. In so holding, it explained

  the Williamson finality requirement extended beyond that case’s regulatory taking

  posture. Id. at 122 (“We have previously extended the final-decision requirement to



                                            Page 9 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 10 of 25 PageID #: 2189




  zoning challenges based on substantive due process; First Amendment rights of

  assembly and free exercise; the Religious Land Use and Institutionalized Persons Act

  of 2000 (“RLUIPA”) . . . ; and a state analogue to RLUIPA.” (citing Murphy v. New

  Milford Zoning Comm’n, 402 F.3d 342, 349–50, 352 (2d Cir. 2005)). As such, “a

  plaintiff alleging discrimination in the context of a land-use dispute is subject to the

  final-decision requirement unless he can show that he suffered some injury

  independent of the challenged land-use decision.” Id. at 123. Such independent

  injuries may flow from “a zoning policy that is discriminatory on its face or the

  manipulation of a zoning process out of discriminatory animus to avoid a final

  decision,” either of which obviates a plaintiff’s need to await a final decision. Id.

  (internal citations omitted); see also Safe Harbor Retreat LLC v. Town of E. Hampton,

  629 Fed. App’x 63, 65 (2d Cir. 2015).

        The finality requirement applies to Plaintiff’s second, third, and fifth counts. 2

  Those counts are alleged to have “arisen out of a pattern of discrimination on the

  basis of race, ethnicity, and familial status” in a land-use dispute. See Am. Compl.

  ¶ 2; id. ¶ 13 (“Defendants’ conduct . . . has prevented Minorities from obtaining

  housing in the overwhelmingly white hamlet of Sayville, thereby perpetuating the

  pattern of segregation in the Town . . . .”); ¶ 36 (“[T]he Town has prevented




  2      The Second Circuit did not distinguish between federal- and state-law causes
  of action alleging discrimination in the land-use context, see Sunrise Detox, 769 F.3d
  at 124 (applying the Williamson final-decision requirement to Connecticut’s RLUIPA
  analogue), and there is no basis to distinguish them here. See Am. Compl. ¶ 2; see
  also Pl. Recons. at 11 (“[T]he finality requirement of Williamson. can also be
  applied . . . under New York State law.”).


                                      Page 10 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 11 of 25 PageID #: 2190




  construction of the type of affordable and market-rate rental apartments that

  Minorities are disproportionately likely to occupy. This serves to exclude Minorities

  and perpetuate the pattern of segregation that currently exists in the Town.”); ¶ 81

  (“[T]he Town has a custom, policy, or practice of limiting affordable or rental housing

  in predominately white areas . . . by imposing C&Rs that require condominiums or

  impose age-restrictions on rental apartments, while infrequently imposing such

  restrictions on properties in areas with high concentrations of Minorities.”); ¶ 82

  (“Defendants frequently grant applications to modify C&Rs to permit rental

  apartments in the areas . . . with a high concentration of Minorities, while refusing

  to modify such C&Rs in predominantly white areas . . . , which has the purpose and

  effect of discriminating against Minorities that seek to live in the predominantly

  white areas . . . .”); ¶ 85 (“Defendants’ refusal to modify the C&Rs precluding the

  development of multi-family housing, and rejecting Plaintiff’s application[,] have the

  purpose and effect of limiting the housing opportunities for Minorities . . . and

  perpetuating ethnic and racial segregation in housing in the Town.”); see also id.

  ¶¶ 89–98, 102–03, 107–08, 112–118, 124–25.

        Plaintiff does not plead any “injury independent of the challenged land-use

  decision” that would exempt its case from the finality requirement. See Sunrise

  Detox, 769 F.3d at 123. There are no plausible allegations against Defendants for

  facially discriminatory policies. See Am. Compl. ¶ 90 (“This facially-neutral custom,

  policy or practice, both on its face and as applied . . . , has reinforced the historical

  patterns of racial and ethnic segregation in the Town.” (emphasis added)).




                                       Page 11 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 12 of 25 PageID #: 2191




         Nor does Plaintiff allege Defendants are manipulating its zoning process with

  a “discriminatory animus to avoid a final decision.” See Sunrise Detox, 769 F.3d at

  123 (emphasis added); Safe Harbor Retreat, 629 Fed. App’x at 65. Indeed, Plaintiff’s

  Complaint and opposition briefing on Defendants’ first motion to dismiss reflect

  Plaintiff’s belief that it received a final decision. E.g., Am. Compl. ¶ 9 (“On the very

  night the Town Board denied Plaintiff’s application . . .”); id. ¶ 12 (“In denying

  Plaintiff’s application . . .”); id. ¶ 76 (“During the same period which the Town and

  Planning Boards considered and denied Plaintiff’s application . . .”); id. ¶ 96

  (“Defendants denied Plaintiff’s application without even holding a vote thereon.”); Pl.

  Opp. at 8 [ECF 29-5] (“The non-vote was treated as a denial, and no further action

  was taken on the Application.”); id. at 12 (“[I]t is clear that the Town Board’s . . . non-

  vote was a denial . . .”); id. (“Defendants’ record of this vote, memorialized in a Town

  Board resolution, states that the vote ‘fail[ed] for lack of a second.’ It should therefore

  be considered a denial.” (internal citation omitted)).

         With nary a hint in the Complaint of injuries independent of the challenged

  land-use decision, Plaintiff must satisfy the Williamson finality requirement. See

  Sunrise Detox, 769 F.3d at 123.

                2.     Sunrise Detox’s Hypothetical

         Before the Court leaves behind its Sunrise Detox analysis, a hypothetical from

  that case merits brief mention. The Second Circuit declined to answer whether

         a property owner who claimed that a local official vetoed his or her
         development project out of hostility based on the owner’s race, gender,
         disability, or the like, in violation of federal statutory or constitutional
         law, could seek immediate recompense in federal court from that official
         for the dignitary or emotional harm inflicted by the official even in the


                                        Page 12 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 13 of 25 PageID #: 2192




         absence of a final decision on the development proposal or without
         pursuing an administrative appeal of that action. That question is not
         presented in [Sunrise Detox], because [plaintiff] does not seek
         compensatory damages from the official who it claims acted out of
         discriminatory motivation, but rather seeks an injunction blocking the
         disapproval and authorizing construction of its project. Regardless of
         the basis of the claim that the local action violated federal rights, the
         relief sought brings the case squarely within the compass of Williamson
         County and its progeny.

  Id. at 123. That is, a final decision may, or may not, be required of a property owner

  (i) seeking compensatory damages (ii) for “dignitary or emotional harm” (iii) flowing

  from an official’s discrimination (iv) towards the owner’s race. See id. Taking each

  in sequence, it is clear that Plaintiff seeks compensatory damages. Am. Compl. ¶ 1;

  id. at 31 ¶ C (“Plaintiff demands judgment against Defendants as follows . . . [a]ward

  compensatory damages . . . [to] fully compensate Plaintiff for the loss that has been

  caused by the conduct of Defendants alleged herein.”).           But it is problematic if

  Plaintiff purports that the Complaint alleges “dignitary or emotional harm.” The

  Court holds that Plaintiff’s failure to allege “dignitary or emotional harm” removes

  itself from Sunrise Detox’s hypothetical.

         In its list of harms, Plaintiff leads with “economic losses” from “professional

  expenses and fees related to [his application], property taxes and other carrying

  costs.” Id. ¶ 86; Pl. Opp. at 9–11; see Order at 15 (reciting Plaintiff’s injuries). Suffice

  to say, these are not dignitary harms. The closest allegation is the “deprivation of

  [the] right to develop affordable housing for Minorities.”             Am. Compl. ¶ 86

  (capitalization in original). Conceptually, this deprivation is a “harm” in-and-of-itself

  and wholly separate from a “dignitary harm,” though the latter may spring from the

  former. Cf. Canell v. Lightner, 143 F.3d 1210, 1213 (9th Cir. 1998) (“The deprivation


                                        Page 13 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 14 of 25 PageID #: 2193




  of First Amendment rights entitles a plaintiff to judicial relief wholly aside from . . .

  any mental or emotional injury he may have incurred.”); see generally Augustin v.

  Jablonsky, 2001 WL 770839, at *6 n.4 (E.D.N.Y. Mar. 8, 2001) (defining “dignitary

  harm”).     Nevertheless, absent a basis to connect Plaintiff’s “deprivation” to a

  dignitary or emotional harm, the Court will not conjure one into the Amended

  Complaint. Therefore, the claims here are not the type considered in Sunrise Detox’s

  outstanding hypothetical. See Sunrise Detox, 769 F.3d at 123.

                 3.    Plaintiff Has No Final Decision

           For the same reasons expressed in its Order dated September 27, 2019, the

  Court dismisses the second, third, and fifth causes of action for lack of subject-matter

  jurisdiction as a result of Plaintiff’s failure to obtain a final decision. Order at 12–13,

  16–17.     The purported final actions—the Town Board’s non-vote and the Town

  Attorney’s non-response—remain without “citation to relevant binding precedent

  suggesting . . . [they] constitute[] a final decision.” Id. at 13; see Am. Compl. ¶¶ 67–

  69. The absence of a final decision is also apparent from the “Article 78 proceeding

  pending in state court to compel Defendants to grant Plaintiff’s application.” Order

  at 16.

           Plaintiff devotes the bulk of its brief to the “two exceptions to the finality

  requirement,” which would dispense with final-decision requirement altogether. Pl.

  Recons. at 9, 11–15. The Court addresses the exceptions in the context of Plaintiff’s

  cross-motion to reargue.




                                        Page 14 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 15 of 25 PageID #: 2194




  II.   Cross-Motion to Reargue the Court’s September 27, 2019 Order

        A.     Legal Standards

        Under Federal Rule of Civil Procedure 54(b), as well as its inherent power, a

  court may “reconsider a prior decision at any time before entry of final judgment.”

  Smith v. Town of Hempstead Dept. of Sanitation Sanitary Dist. No. 2, 982 F. Supp.

  2d 225, 230 (E.D.N.Y. 2013) (internal quotation marks omitted). Rule 54(b) provides,

  in relevant part, that “any order or other decision . . . that adjudicates fewer than all

  the claims or the rights and liabilities of fewer than all the parties does not end the

  action as to any of the claims or parties and may be revised at any time before the

  entry of a judgment adjudicating all the claims and all the parties’ rights and

  responsibilities.” Fed. R. Civ. P. 54(b).

        The standard for a motion for reconsideration “is strict, and reconsideration

  will generally be denied unless the moving party can point to controlling decisions or

  [factual] data that the court overlooked – matters, in other words, that might

  reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

  Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (finding district court properly exercised

  its discretion to reconsider earlier ruling in light of the introduction of additional

  relevant case law and substantial legislative history); see also Arum v. Miller, 304 F.

  Supp. 2d 344, 347 (E.D.N.Y. 2003) (“To grant such a motion the Court must find that

  it overlooked matters or controlling decisions which, if considered by the Court, would

  have mandated a different result” (citation and internal quotation marks omitted)).

  “The major grounds justifying reconsideration are ‘an intervening change of

  controlling law, the availability of new evidence, or the need to correct a clear error


                                       Page 15 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 16 of 25 PageID #: 2195




  or prevent manifest injustice.’” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

  F.2d 1245, 1255 (2d Cir. 1992) (quoting 18 C. Wright, A. Miller & E. Cooper, Federal

  Practice & Procedure § 4478). Thus, a “‘party may not advance new facts, issues, or

  arguments not previously presented to the Court.’” Nat’l Union Fire Ins. Co. v. Stroh

  Cos., 265 F.3d 97, 115 (2d Cir. 2001) (quoting Polsby v. St. Martin’s Press, 2000 WL

  98057, at *1 (S.D.N.Y. Jan. 18, 2000)). A party may, however, introduce relevant

  authority that was not before the district court when it initially ruled on the matter.

  See Vaughn v. Consumer Home Mortg. Co., 2007 WL 140956, at *6 (E.D.N.Y. Jan. 22,

  2007). In the alternative, reconsideration is appropriate if a court “misinterpreted or

  misapplied” relevant case law in its original decision.

        B.     The Parties’ Arguments

        Plaintiff moves the Court to reconsider the Order in its entirety as a result of

  the Court’s “fail[ure] to address the existence of two exceptions to the finality

  requirement set forth in Williamson.” Pl. Recons. at 11–15. Plaintiff argues the

  Court overlooked that no final decision is necessary (1) where “a zoning agency . . .

  has dug in its heels and made clear” it will deny an application, or (2) a zoning agency

  imposes “repetitive or unfair land-use procedures in order to avoid a final decision.”

  Sherman v. Town of Chester, 752 F.3d 554, 562 (2d Cir. 2014). Plaintiff further argues

  that “the Court misapprehended the test for standing under the [Fair Housing Act]”

  because “Second Circuit precedent does not require a final decision, only that Plaintiff

  has pleaded a concrete and redressable harm that is traceable to Defendants actions.”

  Pl. Recons. at 19–20.




                                      Page 16 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 17 of 25 PageID #: 2196




        Defendants argue that the Court did not overlook any fact or legal precedent

  meriting reconsideration of its Order. Further, Defendants contend that Plaintiff’s

  current position reflects an about-face turn from its earlier view of Defendants’ “final”

  action. Def. Renewed Reply at 8–20 [ECF 46]. Defendants say the Court did not

  “misapprehend” Second Circuit precedent, which “does not stand for the proposition

  that a final decision is not required for standing under the Fair Housing Act.” Id. at

  20–22. Defendants also reiterate their bases for dismissal of Counts One, Four, Six,

  and Seven under Rule 12(b)(6), which the Order did not reach following its subject-

  matter jurisdiction analysis.

        C.     Futility

               1.     Plaintiff Failed to Raise a Futility Argument

        Upon re-review of Plaintiff’s initial opposition brief, the Court finds that

  Plaintiff did not raise a futility argument. See Pl. Opp. at 12. Plaintiff casts its

  reargument papers as “simply elaborat[ing] on its previously raised argument by

  citing additional case law and providing a more thorough discussion of the futility

  exception,” but the Court disagrees because there was no “previously raised

  argument.” See Pl. Recons. Reply at 4 [ECF 47].

        Plaintiff’s previously-cited “case law” was one case—Sunrise Development Inc.

  v. Town of Huntington, 62 F. Supp. 2d 762, 770 (E.D.N.Y. 1999)—which was cited

  solely to point out the existence of the futility exception. Pl. Opp. at 12 (quoting

  Sunrise Dev., 62 F. Supp. 2d at 770 (“[L]itigants are not required to engage in futile

  gestures to establish ripeness.”) and id. (“[A]ny further efforts to work within

  administrative apparatus would be an exercise in futility.”)); see also Pl. Recons.


                                       Page 17 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 18 of 25 PageID #: 2197




  Reply at 5. Mere recitation of the futility standard does not aid the Court in its

  application to the facts at bar. Further, Sunrise Development is not a case about the

  futility exception; it contains no more analysis on futility than does Plaintiff’s initial

  briefing. Compare 62 F. Supp. 2d at 770–71 (devoting two sentences to the futility

  exception), with Pl. Opp. at 12 (quoting those same two sentences). The Sunrise

  Development court never reached the issue of futility because the defendants’ actions

  were “tantamount to a final denial of the special use permit . . . caus[ing plaintiff]

  actual, concrete injury.” 62 F. Supp. 2d at 771 (emphasis added).

        Plaintiff’s “discussion” is similarly conclusory.      See Pl. Opp. at 12.     The

  reargument papers compared to the initial papers reflect the dearth in treatment.

  For example, the reargument papers catalogue nine-pages worth of futility-argument

  by comparing-and-contrasting the facts with those in Sherman v. Town of Chester,

  752 F.3d 554, 562 (2d Cir. 2014). See Pl. Recons. at 11–19. But the initial papers cite

  Sherman once—for an inapposite proposition twenty-two pages after the futility

  “discussion.” See Pl. Opp. at 12, 34. Unlike its reargument papers, Plaintiff’s initial

  papers never identified what gestures would be futile, nor does it explain why such

  further efforts would be futile – despite Plaintiff’s acknowledgment that “it is no

  simple task to distinguish procedures that are merely frustrating from those that are

  unfair or would be futile to pursue.” Pl. Recons. at 12 (quoting Sherman, 752 F.3d at

  563); see also Pl. Recons. Reply at 5 (stating that such “substantial” factual support

  is found “in Plaintiff’s opposition papers,” i.e., Pl. Recons. at 3–8).        Plaintiff’s

  “discussion” summarily asserts that if the Town Board’s non-vote and Town




                                       Page 18 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 19 of 25 PageID #: 2198




  Attorney’s non-response are not final decisions, then they must suffice to meet

  Plaintiff’s burden on futility. That argument is less “in the alternative” and more

  “heads I win, tails you lose.”

        In conclusion, nothing in Plaintiff’s initial papers constitutes raising a

  developed futility argument. The term “futile,” or some derivative thereof, appears

  only on one page: three times in the body and once in a footnote. Pl. Opp. at 12. The

  Court is not hyper-technical—there is no page-length or term-usage criteria for

  properly-raised arguments—but the abbreviated appearance evidences its short

  shrift. See id.

        The Court nevertheless exercises its discretion to grant the motion for

  reconsideration on the issue of futility. E.g., Mangino v. Inc. Vill. of Patchogue, 814

  F. Supp. 2d 242, 247 (E.D.N.Y. 2011). 3



  3      While the failure to argue futility could serve as the Court’s basis to deny
  reargument, see Nat’l Union Fire Ins. Co., 265 F.3d at 115, Plaintiff’s insistence that
  the current procedural posture “require[s] the Court to reconsider” the Order and
  analyze futility merits brief attention, Pl. Recons. Reply at 6.
         The renewed motion to dismiss does not “entitle[]” Plaintiff to raise futility in
  the first instance; Plaintiff misunderstands the Court’s direction for the renewed
  motion. See Pl. Recons. Reply at 6. The Order expressly raised a question of law
  necessary to determine its subject-matter jurisdiction: “whether a final decision is
  required to establish standing and ripeness for § 1981, § 1982, and NYHRL claims.”
  Order at 26. The renewed motion is limited to that question. Id. Its answer does not
  turn on the facts of the case or on exceptions arising if the answer is “yes.”
         Plaintiff already had an opportunity to address the Court’s subject-matter
  jurisdiction over the second, third, and fifth causes of action. Compare Pl. Recons.
  Reply at 6, with Pl. Opp. at 9–13 (arguing “the Court has subject-matter jurisdiction”
  for every claim). Merely because the Court posed a question about its subject-matter
  jurisdiction does not give Plaintiff carte blanche to raise new arguments in favor of
  such jurisdiction, e.g., futility. Though a party may not waive or forfeit challenges to
  subject-matter jurisdiction, a party may waive or forfeit arguments in support of
  subject-matter jurisdiction. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 809


                                      Page 19 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 20 of 25 PageID #: 2199




  n.6 (1986); Sexual Minorities Uganda v. Lively, 899 F.3d 24, 34 (1st Cir. 2018) (“Even
  though federal subject-matter jurisdiction cannot be established through waiver or
  estoppel, it may be defeated by waiver or estoppel. For example, a federal court is
  not required to assume jurisdiction under a theory that a party has waived.”); U.S. ex
  rel. King v. Hillcrest Health Ctr., Inc., 264 F.3d 1271, 1279 (10th Cir. 2001) (“Grounds
  or arguments in support of subject matter jurisdiction may be waived like any other
  contention.”); Ceres Gulf v. Cooper, 957 F.2d 1199, 1207 n.16 (5th Cir. 1992) (“Because
  of our limited jurisdiction, we must always be vigilant to ensure that we have subject
  matter jurisdiction, addressing the issue sua sponte if need be. But, this discipline is
  separate from our declining to address untimely raised legal theories in support of
  that jurisdiction.”); see 13 C. Wright, A. Miller & E. Cooper, Federal Practice &
  Procedure § 3522, at n.17 (3d ed. 2020); see also Kontick v Ryan, 540 U.S. 443, 455
  (2004) (“A litigant generally may raise a court’s lack of subject-matter jurisdiction at
  any time in the same civil action, even initially at the highest appellate instance”
  (emphasis added)); Lafalier v. State Farm Fire & Cas. Co., 391 Fed. App’x 732, 738
  (10th Cir. 2010) (“[A]lthough the argument concerns subject matter jurisdiction, it
  remains waivable because it is an argument in support of, not a challenge to,
  jurisdiction.”).
         By analogy, the Second Circuit can refuse to consider arguments in favor of
  subject-matter jurisdiction that were not first raised in the district court. E.g.,
  Williams v. Romarm, 751 Fed. App’x 20, 23 (2d Cir. 2018) (“[P]laintiffs also argue
  that subject matter jurisdiction exists under the first clause of the commercial-
  activity exception. But that argument was not raised by the plaintiffs below in their
  opposition to Romarm’s motion to dismiss and therefore was waived” (citation
  omitted)); Larkins v. Garcia, 379 Fed. App’x 17, 17 (2d Cir. 2010) (“[A]s Appellant did
  not raise before the district court the alleged violations of the constitution and federal
  criminal law that she argues on appeal, the district court had no cause to construe
  the complaint as raising constitutional claims” and thus “correctly concluded that it
  lacked subject matter jurisdiction.”); see also Morse v. Ozark Cnty., Mo., 609 Fed.
  App’x 359, 360–61 (8th Cir. 2015); Barnard v. Century Enters., Inc., 89 F.3d 844, at
  *1 n.2 (9th Cir. 1996) (“[T]he Barnards advance several other reasons to support their
  contention that the district court had subject matter jurisdiction. Because the
  Barnards did not raise these contentions in district court, they have waived them on
  appeal.”).
         Consider the plaintiff in Giovanniello v. N.Y. Law Pub. Co., who moved for
  reconsideration of a court order dismissing his case for lack of subject-matter
  jurisdiction. 2007 WL 4320757, at *1 (S.D.N.Y. Dec. 11, 2007). The plaintiff’s
  reconsideration brief presented a novel “choice-of-law issue,” which he asserted he
  was “entitled” to raise because the issue “concern[ed] th[e] Court’s subject-matter
  jurisdiction.” Id. The Giovanniello court did not agree that he was so entitled. Id.
  “The gravamen of the prior motion to dismiss was th[e] Court’s subject-matter
  jurisdiction. [Plaintiff] had a full and fair opportunity to raise the choice of law
  argument . . . but chose not to do so.” Id. (emphasis in original). The same reasoning

                                       Page 20 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 21 of 25 PageID #: 2200




               2.     On Reconsideration, Plaintiff Fails to Plausibly Allege
                      Futility

        The Amended Complaint fails to meet futility’s “high standard,” which

  requires Defendants’ actions to be “so unreasonable, duplicative, or unjust as to make

  the conduct farcical.” Sherman, 752 F.3d at 563. This is best seen by comparing

  Sherman with Plaintiff’s case.

        Sherman involved five zoning regulation changes, each mooting a proposal the

  plaintiff had recently submitted or was about to submit. 752 F.3d at 562. The

  plaintiff faced retroactive six-month moratoriums on development that “applied only

  to [his] property,” a one-year extension of one of those moratoriums, new and “openly

  hostile” officials, and “monthly lists of demands, which included” various repetitive

  and unnecessary studies. Id. at 557–60. He had to “answer all inquiries by local

  residents,” with some answers repeated “twenty to forty times because the Planning

  Board did not permit him to quote a previous answer.” Id. He had to pay $65,000 in

  fees before he could obtain a hearing. Id. His efforts lasted over a decade, forcing

  him “to spend over $5.5 million . . . [becoming] financially exhausted to the point of

  facing foreclosure and possible personal bankruptcy.” Id. at 563. The Second Circuit

  held he adequately pled futility and he need not obtain a final decision. See id.




  operates here. The Court’s earlier Order squarely addresses the lack of subject-
  matter jurisdiction, which was the first issue raised in the parties’ initial briefs. See
  Order at 26; Def. Mem. at 12–19 [ECF 28-10]; Pl. Opp. at 9–15. Plaintiff never used
  the opportunity to argue futility. See supra Section II.C.1.
        Assuming arguendo that Plaintiff did not waive his futility argument in favor
  of subject-matter jurisdiction, the Court still reaches the same conclusion and
  dismisses Plaintiff’s case in its entirety. See Section II.C.2.


                                       Page 21 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 22 of 25 PageID #: 2201




        By contrast, the only zoning change Plaintiff faced was negotiated in its favor,

  subject to accepting the C&Rs. Am. Compl. ¶¶ 1, 4. Plaintiff faced no moratoriums,

  no extensions of any moratoriums, nor monthly lists of demands. While Plaintiff did

  suffer an openly hostile public hearing and undertake repetitive studies, it was not

  asked to answer every resident’s inquiries. Id. at 14–16 4; see also Bloomingburg

  Jewish Educ. Ctr. v. Vill. of Bloomingburg, 111 F. Supp. 3d 459, 479 (S.D.N.Y. 2015)

  (“Futility does not exist merely because public officials are hostile to the proposal at

  issue.”). Plaintiff’s efforts to modify the C&Rs spanned less than three years, 5 and

  no paragraph in Plaintiff’s submissions specify the costs incurred to date. 6 Id. ¶¶ 43,

  69.

        Furthermore, futility requires Defendants’ either to lack discretion to grant

  Plaintiff’s application or to have “dug in its heels and made clear that all such

  applications will be denied.” Murphy, 402 F.3d at 349 (emphasis added). Plaintiff

  admits “no vote was held” on the application but infers from that non-vote its denial.


  4     The paragraph numbers repeat on page 15 of the Amended Complaint, so the
  Court prefers the clarity of page numbers for this citation.
  5      The Complaint does not plausibly support including all “seven fruitless years
  [Plaintiff spent] trying to comply the C&Rs” as part of “Defendants’ history of
  undermining any development.” Pl. Recons. at 15, 18. The Complaint mentions “a
  difficulty in obtaining financing” which was “later exacerbated by the subsequent
  economic and housing market crash of the Great Recession in 2008.” Am. Compl.
  ¶ 40. That is, at least part of the reason why the interval was fruitless cannot be
  attributed to Defendants. Plaintiff was also able to purchase one easement during
  that time, albeit not from Defendants. Id. ¶ 41.
  6     Plaintiff alleges it suffered, continues to suffer, and will suffer in the future
  “more than $10 million economic losses.” Am. Compl. ¶ 86. But the Complaint does
  not break down that figure into present and future losses, so the Court is unable to
  compare it, apples-to-apples, to Sherman’s figures.


                                      Page 22 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 23 of 25 PageID #: 2202




  Am. Compl. ¶ 63; Pl. Opp. at 12. Likewise, Plaintiff interprets the Town Attorney’s

  silence as confirmation of its belief. But in the “absen[ce of] any citation to relevant

  binding authority suggesting” the Town Attorney speaks for the Town Board, the

  Board has not “made clear” its position. See Order at 12–13. Plaintiff thus has not

  demonstrated futility.

        D.     Fair Housing Act Standing

        The Court denies reconsideration of its holding that Plaintiff lacks standing on

  his FHA claims. Order at 16 (“Plaintiff does not have standing to bring its FHA claim

  because there is no final decision and accordingly no injury.”). Plaintiff argues the

  Court erred because “Second Circuit precedent does not require a final decision, only

  that Plaintiff has pleaded a concrete and redressable harm that is traceable to the

  defendants.” Pl. Recons. at 20. The Court does not share Plaintiff’s reading of Mhany

  Management, Inc. v. County of Nassau, 819 F.3d 581 (2d Cir. 2016). Without a final

  decision, Plaintiff has not suffered a “concrete” harm.

        To begin, even though the Second Circuit may not have yet decided whether

  the final-decision requirement applies to FHA claims, its inaction should not be

  interpreted as a repudiation of the requirement. The Court adheres to the reasoning

  in its Order—and that of the lower courts in the Second Circuit and the other

  Circuits—which require FHA claims to satisfy the final-decision requirement. See

  Order at 14–15; Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona,

  915 F. Supp. 2d 574, 607–10 (S.D.N.Y. 2013) (citing cases).




                                      Page 23 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 24 of 25 PageID #: 2203




        The Second Circuit in Mhany Mgmt. observed, “Standing under the Fair

  Housing Act is as broad as Article III permits.” 891 F.3d at 600. The Article III

  standing elements are (1) an injury-in-fact, (2) traceability, and (3) redressability.

  John, 858 F.3d at 736 (citing Lujan, 504 U.S. at 560–61). Mhany Mgmt.’s standing

  analysis expressly concerns “the latter two prongs”: traceability and redressability.

  819 F.3d at 600 (emphasis added). The finality requirement, however, arises from

  ripeness concerns, Williamson, 473 U.S. at 186–94, and ripeness is “a specific

  application of the actual injury aspect of Article III standing,” also known as “the first

  Lujan factor,” Nat’l Org. for Marriage, Inc., 714 F.3d at 688 (emphasis added). “In

  other words, a non-final decision . . . does not ordinarily give rise to an injury that is

  sufficiently concrete and particularized to satisfy Article III,” i.e., the first prong of

  the standing analysis. Sunrise Detox, 679 F.2d at 122. In concerning itself solely

  with the second and third prongs, Mhany Mgmt. therefore says nothing on the first

  prong, from where the finality requirement originates. See 819 F.3d at 600–03. When

  the Mhany Mgmt. court upheld the plaintiff’s standing, it gave no occasion to read

  into the decision an unwritten overturning of the injury-in-fact prong or, by

  consequence, the final decision requirement. See 819 F.3d at 600–03. In fact, this

  Court understands the Mhany Mgmt. plaintiff to have received a final decision. See

  Order at 16. The Court thus finds no reason to reconsider its analysis of Mhany

  Mgmt. or Plaintiff’s lack of standing for its FHA claims. See id.




                                       Page 24 of 25
Case 2:17-cv-07391-DRH-ARL Document 49 Filed 01/22/21 Page 25 of 25 PageID #: 2204




                                    CONCLUSION

        For the reasons discussed above, Defendants’ renewed motion to dismiss is

  GRANTED, and Plaintiff’s motion to reargue the Court’s order is GRANTED with

  respect to the futility exception but DENIED with respect to standing for Fair

  Housing Act claims.       On reconsideration, Defendants’ motion to dismiss is

  GRANTED. This Court has now dismissed all seven causes of action. The Clerk of

  Court is directed to terminate the action.

  SO ORDERED.


  Dated: Central Islip, New York               s/ Denis R. Hurley
         January 22, 2021                      Denis R. Hurley
                                               United States District Judge




                                      Page 25 of 25
